Citation Nr: 1024897	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to service-connected left knee disability.

2.  Entitlement to service connection for a right knee disability 
secondary to service-connected left knee disability.

3.  Entitlement to an increased evaluation for the left knee 
disability characterized as post-operative residuals, left medial 
meniscectomy with internal derangement and anterior instability, 
rated as 10 percent disabling, with an additional separate 10 
percent rating for degenerative changes from August 29, 2007.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his significant other, E.D.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service from May 1976 to May 1979.

This appeal to the Board of Veterans' Appeals (the Board) is from 
actions taken by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

Service connection is also in effect for residuals of laceration 
scar of the distal volar head of the right index finger, 
superficial scar of the left thumb, and appendectomy scar, each 
rated as noncompensably disabling.

The Veteran and ED provided testimony at a hearing before the 
Board at the VARO in April 2010; a transcript is of record.  Tr.  
Both before and after the hearing, there were discussions of the 
Veteran providing additional documents, including a physician's 
opinion as to the relationship between his back and right knee 
problems and his service-connected left knee disorder.  Such 
documents, if submitted, are not included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA clinical reports note a history of bilateral knee and back 
problems since the 1970's.  One notation in late 2007 was that X-
rays were to be taken but reports from these are not in the file.  
Thus, VA is on notice that there are potentially relevant VA 
records that are not of record.

The Veteran has referred to ongoing care by a knee specialist, 
Dr. P, and records were to be obtained but are not in the file.  
Additionally, there is no written opinion by the specialist 
contained within the claims folder as referenced before and at 
the Board hearing.  Consequently, VA is also on notice that there 
are potentially relevant private records that are not of record.

A report of a VA examination in December 2008 is of record.  The 
examiner noted that the Veteran used a cane and braces, but found 
no instability, and no history of flare-ups although he noted 
that the disability caused limitation of daily activities and 
impacted his ability to work.  The examiner provided some 
clinical findings, but apparently neither took nor looked at X-
rays or MRI's.  Additionally, the examiner concluded that the 
back and right knee problems were not due to the left knee 
disability but provided no rationale for such an opinion.  As 
such, the examination report is adequate for rating purposes and 
the opinion cannot be accepted as evidence either for or against 
the claims as it is unsupported.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (a medical opinion that contains only data 
and conclusions is accorded no weight).  

At the hearing, the Veteran was using a wheeled walker which he 
bought himself as his left knee brace and cane were noted to no 
longer provide adequate support or stability; he had used the 
walker for about a year or less.  Tr. at 2-3.  He said he still 
used the cane and brace around the house, around the yard or for 
short distances.  Tr. at 3.  He reported that the knee gave out 
on him periodically and without the walker, he had had several 
bad falls.  Tr. at 4.  He said that the right knee problems had 
commenced gradually about ten to twelve years before.  Tr. at 4.  
He said he had been told by a physician, Dr. P, in general terms, 
that the right knee problems had been caused by his shifting his 
weight to, and carrying his weight on, that side because of the 
left knee disability.  Tr. at 4-5.  He had not seen the physician 
for some time because of insurance problems.  Tr. at 5.  He said 
that Dr. P, who was a knee doctor only, had thought that he might 
have to have the right knee replaced; and that VA had told him 
that the left knee might also be replaced, although he was 
relatively young for this procedure.  Tr. at 6, 7.  The Veteran 
reported that he also started having low back problems about ten 
to twelve year earlier, at about the same time as he developed 
right knee difficulties.  Tr. at 6.  The Veteran complained that 
the VA orthopedic evaluation in 2008 was inadequate for a variety 
of reasons including that the examining physician refused to even 
look at his other data including X-rays and MRI reports, and did 
not examine his right knee or low back further.   Tr. at 8-9.

Testimony was also given at the hearing by ED, who had been the 
Veteran's significant other for approximately twenty years.  Tr. 
at 10.  She testified that when they first met, they had done 
many things like biking, hiking, camping, etc., none of which 
they could do any longer.  She had observed that the Veteran had 
fallen many times because of his left knee giving out, whether on 
flat ground, stairs, at home or in the yard.  Tr. at 11-12.  She 
confirmed that he started complaining about his right knee and 
his back at about the same time, some twelve years before or so.  
Tr. at 12.  They agreed that all pertinent records might not be 
in the file, and that a new examination might be warranted.  Tr. 
at 15.  The Veteran reported that he was not working and was in 
receipt of Social Security benefits, records which needed to be 
obtained since the disability rating by SSA was based on his 
back, and both knees.  Tr. at 15-16.

Based on the aggregate evidence of record, the Board finds that 
additional development is required pursuant to 38 C.F.R. § 3.159.  
Specifically, current VA treatment records must be obtained, 
private treatment records must be obtained, and a VA examination 
must be scheduled to consider all of the treatment evidence and 
obtain a medical opinion, with supporting rationale, as to the 
etiology of the Veteran's right knee and back complaints and the 
severity of his currently service-connected left knee disability.  
The Board notes that SSA records are already associated with the 
claims folder in the form of a computer diskette.
 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all current VA treatment records 
and associate them with the claims folder.

2.  Contact the Veteran and obtain the 
necessary releases to obtain the records of 
all private orthopedic care-givers, including 
Dr. P.  Obtain the records and associated 
them with the claims file.  
   
3.  After all treatment records are obtained, 
schedule the Veteran for an orthopedic 
examination by a physician who has not 
previously evaluated him.  After reviewing 
the entire file, the examiner should address 
the Veteran's current left knee symptoms, his 
specific functional capacity, factors such as 
instability, and how these all impact his 
daily life.  All necessary testing should be 
accomplished, and X-rays should be taken and 
reviewed, along with any other reports in the 
file including from prior X-rays and MRIs.

The examiner should also provide the 
following opinions: 

(a) What is the correct diagnosis of the 
Veteran's low back complaints and is it at 
least as likely as not that the disability 
began as a consequence of service or the 
service-connected left knee disability; 

(b) What is the correct diagnosis of the 
Veteran's right knee complaints and is it at 
least as likely as not that the disability 
began as a consequence of service or the 
service-connected left knee disability; 

(c) what effect, if any, does the Veteran's 
left knee disability have on his 
employability.

All opinions expressed must be supported by 
complete rationale.  If the examiner 
determines that an opinion cannot be provided 
without resorting to speculation, he/she must 
specifically state what the reason is for 
only being able to speculate.

4.  Upon completion of the above, 
readjudicate all the herein concerned issues.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


